Exhibit 10.1
VOTING AGREEMENT
Dated as of April 26, 2011,
Among
CENTURYLINK, INC.
and
the Stockholders Listed on Schedule I

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I General
    1  
1.1. Defined Terms
    1  
 
       
ARTICLE II VOTING
    2  
2.1. Agreement to Vote
    2  
2.2. No Inconsistent Agreements
    3  
2.3. Proxy
    3  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    3  
3.1. Representations and Warranties of the Stockholders
    3  
 
       
ARTICLE IV OTHER COVENANTS
    5  
4.1. No Proxies for or Encumbrances on Covered Shares
    5  
4.2. No Solicitation
    6  
4.3. Documentation and Information
    6  
4.4. Waiver of Appraisal and Dissenters’ Rights and Actions
    7  
4.5. Further Assurances
    7  
 
       
ARTICLE V MISCELLANEOUS
    7  
5.1. Amendment
    7  
5.2. Extension; Waiver
    7  
5.3. Termination
    7  
5.4. Notices
    8  
5.5. Interpretation; Definitions
    9  
5.6. Severability
    9  
5.7. Counterparts
    9  
5.8. Entire Agreement; No Third-Party Beneficiaries
    9  
5.9. GOVERNING LAW
    9  
5.10. Assignment
    9  
5.11. Specific Enforcement
    10  
5.12. Waiver of Jury Trial
    10  
5.13. Action in Stockholder Capacity Only
    10  
 
       
Schedule I: Stockholders
       

ii



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page
Affiliate
    1  
Agreement
    1  
Beneficial Owner
    1  
Beneficial Ownership
    1  
Beneficially Own
    1  
Beneficially Owned
    1  
Company
    1  
Company Common Stock
    1  
Covered Shares
    2  
Encumber
    2  
Encumbrance
    2  
Existing Shares
    1  
Expiration Date
    2  
Grantees
    3  
Investor Rights Agreement
    4  
Merger Agreement
    1  
Merger Sub
    1  
Parent
    1  
Stockholder
    1  

iii



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
          VOTING AGREEMENT, dated as of April 26, 2011 (this “Agreement”), by
and among CENTURYLINK, INC., a company organized under the laws of the State of
Louisiana (“Parent”), and each of the individuals or entities listed on
Schedule I (each a “Stockholder”).
W I T N E S S E T H:
          WHEREAS, concurrently with the execution of this Agreement, Parent,
SAVVIS, Inc., a Delaware corporation (the “Company”), and Mimi Acquisition
Company, a Delaware corporation and a wholly owned subsidiary of Parent (“Merger
Sub”), are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which, among other things, subject to
the terms and conditions thereof, each outstanding share of the common stock,
par value $0.01 per share, of the Company (the “Company Common Stock”) will be
converted into the right to receive the Merger Consideration (as defined
therein);
          WHEREAS, as of the date hereof, each Stockholder is a Beneficial Owner
(as defined below) and the owner of record of the shares of Company Common Stock
set forth opposite such Stockholder’s name under the heading “Existing Shares”
on Schedule I (all such shares, such Stockholder’s “Existing Shares”); and
          WHEREAS, as a condition and inducement to Parent entering into the
Merger Agreement, Parent has required that the Stockholders agree, and each of
the Stockholders have agreed, to enter into this Agreement and abide by the
covenants and obligations with respect to the Covered Shares (as defined herein)
set forth herein;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
GENERAL
     1.1. Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized and other
defined terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Merger Agreement.
          An “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided that the Company shall
not be deemed an Affiliate of any Stockholder.
          “Beneficial Ownership” has the meaning ascribed to such term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall each have
a correlative meaning.

 



--------------------------------------------------------------------------------



 



          “Covered Shares” means, with respect to any Stockholder, such
Stockholder’s Existing Shares and any shares of Company Common Stock of which
such Stockholder acquires Beneficial Ownership or ownership of record prior to
the Expiration Date; provided that any unissued share of Company Common Stock
underlying an option shall not be a Covered Share until the exercise of such
option.
          “Encumbrance” means any mortgage, lien, pledge, charge, option, proxy,
voting trust or agreement, understanding or arrangements, right of first refusal
or offer, security interest or encumbrance of any kind, or any other
encumbrances whatsoever on title, transfer or exercise of any rights of a
stockholder. The term “Encumber” shall have a correlative meaning.
          “Expiration Date” shall mean the date on which this Agreement
terminates in accordance with its terms.
ARTICLE II
VOTING
     2.1. Agreement to Vote. Each Stockholder hereby irrevocably and
unconditionally agrees that until the Expiration Date, at the Company
Stockholders Meeting and at any other annual or special meeting of the
stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the stockholders of the Company, each Stockholder shall, in
each case to the fullest extent that the Covered Shares are entitled to vote
thereon or consent thereto:
          (a) appear at each such meeting or otherwise cause the Covered Shares
to be counted as present thereat for purposes of determining a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent with respect to, all of such
Stockholder’s Covered Shares (A) in favor of the adoption of the Merger
Agreement and any action reasonably requested by Parent in furtherance of the
foregoing, including any proposal to adjourn or postpone any meeting of the
stockholders of the Company at which the adoption of the Merger Agreement is
submitted for the consideration and vote of the stockholders of the Company to a
later date if there are not sufficient votes for approval of such matters on the
date on which the meeting is held; (B) against any action or agreement that
would reasonably be expected to (1) result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of any Stockholder contained in this
Agreement or (2) result in any of the conditions set forth in Article VII of the
Merger Agreement not being satisfied on or before the End Date; (C) against any
change in the Board of Directors of the Company and (D) against any Takeover
Proposal and against any other action, agreement or transaction involving the
Company or any of the Company Subsidiaries that is intended, or would reasonably
be expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement or this Agreement or the performance by the Company of its
obligations under the Merger Agreement or by any Stockholder of its obligations
under this Agreement, including (1) any extraordinary corporate transaction,
such as a merger, consolidation or other business

2



--------------------------------------------------------------------------------



 



combination involving the Company or the Company Subsidiaries (other than the
Merger); (2) a sale, lease or transfer of a material amount of assets of the
Company or any of the Company Subsidiaries or any reorganization,
recapitalization or liquidation of the Company or any of the Company
Subsidiaries or (3) any change in the present capitalization of the Company or
any amendment or other change to its certificate of incorporation or by-laws.
     2.2. No Inconsistent Agreements. Each Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder has not taken and shall
not take any action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing any of its obligations
under this Agreement or that is intended, or would reasonably be expected, to
impede, interfere with, delay, postpone, adversely affect or prevent the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement or this Agreement or the performance by the Company of its obligations
under the Merger Agreement or by any Stockholder of its obligations under this
Agreement.
     2.3. Proxy. Each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact Glen F. Post III and Stacey W. Goff in their respective
capacities as officers of Parent, and any individual who shall hereafter succeed
any such officer of Parent, and any other Person designated in writing by Parent
(collectively, the “Grantees”), each of them individually, with full power of
substitution and resubstitution, to vote or execute written consents with
respect to the Covered Shares in accordance with Section 2.1 prior to the
Expiration Date at the Company Stockholders Meeting and at any other annual or
special meeting of the stockholders of the Company, however called, including
any adjournment or postponement thereof, at which any of the matters described
in Section 2.1 is to be considered. Each Stockholder hereby represents that all
proxies, powers of attorney, instructions or other requests given by such
Stockholder prior to the execution of this Agreement in respect of the voting of
such Stockholder’s Covered Shares, if any, are not irrevocable and such
Stockholder hereby revokes (or causes to be revoked) any and all previous
proxies, powers of attorney, instructions or other requests with respect to such
Stockholder’s Covered Shares. This proxy is coupled with an interest, was given
as an additional inducement of Parent to enter into the Merger Agreement and
shall be irrevocable prior to the Expiration Date, at which time any such proxy
shall terminate. Each Stockholder shall take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy.
Parent may terminate this proxy with respect to a Stockholder at any time at its
sole election by written notice provided to such Stockholder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants to Parent as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. If such
Stockholder is not an individual, the execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated

3



--------------------------------------------------------------------------------



 



hereby are within the powers of such Stockholder and have been duly authorized
by all necessary action. If such Stockholder is an individual, he has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform his obligations hereunder. Such Stockholder has duly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery by Parent, this Agreement constitutes such Stockholder’s legal, valid
and binding obligation, enforceable against it in accordance with its terms
except, in each case, as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally and by
general principles of equity. If such Stockholder is married and any of the
Covered Shares constitute community property or spousal approval is otherwise
necessary for this Agreement to be legal, valid, binding and enforceable, this
Agreement has been duly executed and delivered by, and, assuming the due
authorization, execution and delivery by Parent, constitutes the legal, valid
and binding obligation of, such Stockholder’s spouse, enforceable in accordance
with its terms except, in each case, as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar Laws affecting creditors’
rights generally and by general principles of equity.
          (b) Ownership. Such Stockholder’s Covered Shares are and will at all
times through the Closing Date be Beneficially Owned and owned of record by such
Stockholder. Such Stockholder has and will at all times through the Closing Date
have good and valid title to such Stockholder’s Covered Shares, free and clear
of any Encumbrances other than (i) pursuant to this Agreement, (ii) the
restrictions on transfer set forth in Section 2 of the Investor Rights Agreement
dated as of March 6, 2002 among the Company and the other parties thereto as in
effect on the date hereof (disregarding any amendments thereto, the “Investor
Rights Agreement”) and (iii) restrictions on Covered Shares underlying
restricted stock awards issued to directors of the Company. The Investor Rights
Agreement has not been amended, supplemented, restated or otherwise modified
other than pursuant to Amendment No. 1 thereto dated as of June 28, 2002 and
Amendment No. 2 thereto dated as of May 10, 2006, and a complete and correct
copy of the Investor Rights Agreement and each of such amendments thereto has
been filed by the Company with the SEC prior to the date hereof. As of the date
hereof, except as set forth on Schedule I, such Stockholder’s Existing Shares
constitute all of the shares of Company Common Stock Beneficially Owned or owned
of record by such Stockholder. Such Stockholder has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition (except with respect to
Covered Shares underlying restricted stock awards issued to directors of the
Company), sole power to issue instructions with respect to the matters set forth
in Article II or Section 4.1, and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of such Stockholder’s
Covered Shares.
          (c) No Violation. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement will not, (i) if such Stockholder is not an individual,
violate the certificate of formation, agreement of limited partnership,
certificate of incorporation or similar organizational documents of such
Stockholder, (ii) conflict with or violate any law, ordinance or regulation of
any Governmental Entity applicable to such Stockholder or by which any of its
assets or properties is bound, or (iii) conflict with, result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others

4



--------------------------------------------------------------------------------



 



any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of any Encumbrance on the properties or assets of such
Stockholder pursuant to, any note, bond, mortgage, indenture, Contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder and/or any of
its assets or properties is bound, except for any of the foregoing as would not
reasonably be expected, either individually or in the aggregate, to impair the
ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.
          (d) Consents and Approvals. The execution and delivery of this
Agreement by such Stockholder do not, and the performance by such Stockholder of
its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity, other than the filings of any reports
with the Securities and Exchange Commission.
          (e) Absence of Litigation. As of the date hereof there is no Action
pending or, to the knowledge of such Stockholder, threatened against or
affecting such Stockholder and/or any of its Affiliates before or by any
Governmental Entity that would reasonably be expected to impair the ability of
such Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
          (f) Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.
          (g) Reliance by Parent. Such Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by the Stockholders and the representations,
warranties and covenants of the Stockholders contained herein. Such Stockholder
understands and acknowledges that the Merger Agreement governs the terms of the
Merger and the other transactions contemplated thereby.
          3.2. Representations and Warranties of Parent. The execution, delivery
and performance by Parent of this Agreement and the consummation by Parent of
the transactions contemplated hereby are within the powers of Parent and have
been duly authorized by all necessary action. Parent has duly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery by each Stockholder, this Agreement constitutes Parent’s legal, valid
and binding obligation, enforceable against it in accordance with its terms
except, in each case, as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally and by
general principles of equity.
ARTICLE IV
OTHER COVENANTS
     4.1. No Proxies for or Encumbrances on Covered Shares. Except pursuant to
the terms of this Agreement or the Merger Agreement, such Stockholder shall not,
without the prior

5



--------------------------------------------------------------------------------



 



written consent of Parent, directly or indirectly, (a) grant any proxies or
enter into any voting trust or other agreement or arrangement with respect to
the voting of any Covered Shares or (b) sell, assign, transfer, Encumber or
otherwise dispose of, or enter into any Contract, option or other arrangement or
understanding with respect to the direct or indirect sale, assignment, transfer,
Encumbrance or other disposition of, any Covered Shares during the term of this
Agreement. Such Stockholder shall not seek or solicit any such sale, assignment,
transfer, Encumbrance or other disposition or any such Contract, option or other
arrangement or understanding. Each Stockholder hereby authorizes and instructs
the Company (including its transfer agent) to, upon direction of Parent, impose
stop orders to prevent the transfer of any Covered Shares on the books of the
Company in violation of this Agreement.
     4.2. No Solicitation. Each Stockholder shall not, nor shall it authorize or
permit any of its Affiliates or any of its and their respective Representatives
to, (i) directly or indirectly solicit or initiate, or knowingly encourage,
induce or facilitate any Takeover Proposal or any inquiry or proposal that may
reasonably be expected to lead to a Takeover Proposal or (ii) directly or
indirectly participate in any discussions or negotiations with any Person
regarding, or furnish to any Person any information with respect to, or
cooperate in any way with any Person (whether or not a Person making a Takeover
Proposal) with respect to any Takeover Proposal or any inquiry or proposal that
may reasonably be expected to lead to a Takeover Proposal; provided, however,
that if the Company is engaging in activities with respect to a Takeover
Proposal that the Stockholders reasonably believe are in compliance with the
provisions of the Merger Agreement, the Stockholders, their Affiliates and their
respective Representatives may participate with the Company in such activities.
Each Stockholder shall, and shall cause its Affiliates and its and their
respective Representatives to, immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any Takeover Proposal or any inquiry or proposal that may reasonably
be expected to lead to a Takeover Proposal.
     4.3. Documentation and Information. Unless required by Law or legal
process, each Stockholder shall not, and shall cause its Representatives not to,
make any press release, public announcement or other public communication that
criticizes or disparages this Agreement or the Merger Agreement or the
transactions contemplated hereby or thereby, without the prior written consent
of Parent. Each Stockholder (a) consents to and authorizes the publication and
disclosure by Parent or the Company of such Stockholder’s identity and holding
of Covered Shares, the nature of such Stockholder’s commitments, arrangements
and understandings under this Agreement (including, for the avoidance of doubt,
the disclosure of this Agreement) and any other information, in each case, that
Parent or the Company reasonably determines is required to be disclosed by Law
in any press release, any Current Report on Form 8-K, any Statement on
Schedule 13D, the Form S-4, the Proxy Statement, any other disclosure document
in connection with the Merger Agreement and any filings with or notices to
Governmental Entities in connection with the Merger Agreement and (b) agrees
promptly to give to Parent any information it may reasonably request for the
preparation of any such documents. Each Stockholder hereby agrees, while this
Agreement is in effect, to notify Parent promptly in writing of the number and
description of any additional Covered Shares of which such Stockholder acquires
Beneficial Ownership or ownership of record.

6



--------------------------------------------------------------------------------



 



     4.4. Waiver of Appraisal and Dissenters’ Rights and Actions. Each
Stockholder hereby (i) waives and agrees not to exercise any rights of appraisal
or rights to dissent from the Merger that such Stockholder may have and
(ii) agrees not to commence or participate in, and to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, Merger Sub, the Company or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement or the consummation of the Merger, including
any claim (x) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or the Merger Agreement or (y) alleging a
breach of any fiduciary duty of the Board of Directors of the Company in
connection with the Merger Agreement or the transactions contemplated thereby.
     4.5. Further Assurances. From time to time, at Parent’s reasonable request,
Welsh, Carson, Anderson & Stowe VIII, L.P. and WCAS Management Corporation shall
cooperate with Parent in making all filings (including FCC applications) and
shall obtain all consents of Governmental Entities and third parties and execute
and deliver such additional documents and take all such further actions as may
be necessary or desirable to effect the actions contemplated by this Agreement
and the Merger Agreement.
ARTICLE V
MISCELLANEOUS
     5.1. Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties.
     5.2. Extension; Waiver. At any time prior to the Effective Time, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement, or (c) waive compliance with any covenants
and agreements contained in this Agreement. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.
     5.3. Termination. This Agreement shall remain in effect until the earlier
to occur of (a) the receipt of the Company Stockholder Approval; (b) the
termination of the Merger Agreement in accordance with its terms; (c) an Adverse
Recommendation Change in response to a Superior Proposal; and (d) the effective
date of any waiver, amendment or other modification of the Merger Agreement that
reduces the per share Merger Consideration, or changes the cash/equity per share
allocation of the consideration to be received (other than by adding cash
consideration and, for clarity, other than by any adjustment to the Exchange
Ratio pursuant to the terms of the Merger Agreement as in effect on the date
hereof); provided, however, the provisions of this Article V shall survive any
termination of this Agreement without regard to any temporal limitation. No
termination of this Agreement shall relieve any Stockholder of any liability for
any breach of this Agreement. Nothing in the Merger Agreement shall relieve any
Stockholder from any liability for any breach of this Agreement. In particular,
without limitation, the liability of any Stockholder for damages and losses
suffered by Parent as a

7



--------------------------------------------------------------------------------



 



consequence of any breach of this Agreement by such Stockholder shall not be
extinguished by the payment or the coming due of the Termination Fee.
     5.4. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
          (a) if to Parent, to:
CenturyLink, Inc.
100 CenturyLink Drive
Monroe, Louisiana 71203
Phone: (318) 388-9000
Facsimile: (318) 388-9488
Attention: General Counsel
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Phone: (212) 403-1000
Facsimile: (212) 403-2000
Attention: Eric S. Robinson
          (b) if to a Stockholder, to the addresses and to the attention of the
parties set forth next to such Stockholder’s name in Schedule I, with a copy to:
Welsh, Carson, Anderson & Stowe
320 Park Avenue, Suite 2500
New York, New York 10022
Phone: (212) 893-9500
Facsimile: (212) 893-9575
Attention: Jonathan M. Rather
and
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York
Phone: (212) 596-9000
Facsimile: (212) 596-9090
Attention: Othon Prounis and Anthony Norris

8



--------------------------------------------------------------------------------



 



     5.5. Interpretation; Definitions. When a reference is made in this
Agreement to an Article, a Section or a Schedule, such reference shall be to an
Article, a Section or a Schedule of or to this Agreement unless otherwise
indicated. The table of contents, index of defined terms and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Any capitalized term used
in the Schedule but not otherwise defined therein shall have the meaning
assigned to such term in this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a Person are also to its permitted successors and assigns. Unless otherwise
specifically indicated, all references to “dollars” and “$” will be deemed
references to the lawful money of the United States of America.
     5.6. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as either the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or such party waives its rights under this
Section 5.6 with respect thereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
     5.7. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
     5.8. Entire Agreement; No Third-Party Beneficiaries. This Agreement and, to
the extent referenced herein, the Merger Agreement, (a) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof or
thereof and (b) is not intended to confer upon any Person other than the parties
any rights or remedies.
     5.9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS OF
THE STATE OF DELAWARE.
     5.10. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by

9



--------------------------------------------------------------------------------



 



any of the parties without the prior written consent of the other parties. Any
purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.
     5.11. Specific Enforcement. Each Stockholder acknowledges and agrees that
irreparable damage to Parent would occur in the event that any of the provisions
of this Agreement were not performed by such Stockholder in accordance with
their specific terms or were otherwise breached, and that monetary damages, even
if available, would not be an adequate remedy therefor. It is accordingly agreed
that Parent shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the performance of terms
and provisions of this Agreement in any court referred to in clause (a) below,
without proof of actual damages (and each Stockholder hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. Each Stockholder further agrees not to assert that a remedy
of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach. In addition, each
Stockholder (a) consents to submit itself to the personal jurisdiction of any
Delaware state court or any Federal court located in the State of Delaware in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement in any court other than any Delaware state court or
any Federal court sitting in the State of Delaware.
     5.12. Waiver of Jury Trial. Each Stockholder hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement.
Each Stockholder (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such Stockholder would
not, in the event of any action, suit or proceeding, seek to enforce the
foregoing waiver and (b) acknowledges that Parent has been induced to enter into
this Agreement by, among other things, the waiver and certifications in this
Section 5.12.
     5.13. Action in Stockholder Capacity Only. No Stockholder who is or becomes
during the term hereof a director or officer of the Company makes any agreement
or understanding herein in his or her capacity as a director or officer. Any
such Stockholder signs solely in his or her capacity as the Beneficial Owner of
Covered Shares and nothing in this Agreement shall limit or affect any actions
taken by such individual solely in his or her capacity as a director or officer
of the Company.
[Remainder of page left intentionally blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and each of the Stockholders have duly executed
this Agreement, all as of the date first written above.

            CENTURYLINK, INC.
      By:   /s/ Glen F. Post, III         Name:   Glen F. Post, III       
Title:   Chief Executive Officer &
President     





--------------------------------------------------------------------------------



 



            WELSH, CARSON, ANDERSON &
STOWE VIII, L.P.
      By:   WCAS VIII Associates LLC,         its General Partner               
    By:   /s/ Jonathan Rather         Name:   Jonathan Rather        Title:  
Managing Member        WCAS MANAGEMENT CORPORATION
      By:   /s/ Jonathan Rather         Name:   Jonathan Rather        Title:  
Treasurer     

     
 
  PATRICK J. WELSH
 
  RUSSELL L. CARSON
 
  BRUCE K. ANDERSON
 
  THOMAS E. MCINERNEY
 
  ROBERT A. MINICUCCI
 
  ANTHONY J. DENICOLA
 
  PAUL B. QUEALLY
 
  JONATHAN M. RATHER
 
  D. SCOTT MACKESY
 
  JOHN D. CLARK
 
  SANJAY SWANI

                  By:   /s/ Jonathan M. Rather         Jonathan M. Rather       
Attorney-in-fact        CARSON FAMILY CHARITABLE TRUST
      By:   /s/ Russell L. Carson         Name:   Russell L. Carson             

         

 



--------------------------------------------------------------------------------



 



Schedule I
Stockholders

              Stockholder Name   Existing Shares   Notice Address
Welsh, Carson, Anderson & Stowe VIII, L.P.
    10,285,694     Welsh, Carson, Anderson & Stowe
320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Attention: Jonathan M. Rather
 
          Tel: (212) 893-9500
 
           
WCAS Management Corporation
    80,759     Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Attention: Jonathan M. Rather
 
          Tel: (212) 893-9500
 
           
Patrick J. Welsh*
    715,927     Mr. Patrick J. Welsh
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Russell L. Carson
    80,149     Mr. Russell L. Carson

          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500  
Carson Family Charitable Trust
    272,967     Mr. Russell L. Carson
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Bruce K. Anderson
    712,944     Mr. Bruce K. Anderson
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Thomas E. McInerney**
    619,205     Mr. Thomas E. McInerney
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Robert A. Minicucci
    159,410     Mr. Robert A. Minicucci
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500

I-1



--------------------------------------------------------------------------------



 



              Stockholder Name   Existing Shares   Notice Address
Anthony J. deNicola***
    101,176     Mr. Anthony J. deNicola
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Paul B. Queally
    37,994     Mr. Paul B. Queally
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Jonathan M. Rather
    15,536     Mr. Jonathan M. Rather
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
D. Scott Mackesy
    4,156     Mr. D. Scott Mackesy
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
John D. Clark
    17,831     Mr. John D. Clark
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500
 
           
Sanjay Swani
    1,556     Mr. Sanjay Swani
 
          Welsh, Carson, Anderson & Stowe
 
          320 Park Avenue, Suite 2500
 
          New York, New York 10022
 
          Tel: (212) 893-9500  
 
  Total: 13,105,304    


 

*   1,200 of the Existing Shares owned by Patrick J. Welsh are subject to
restricted stock awards. In addition, Mr. Welsh Beneficially Owns 11,938 shares
of Company Common Stock subject to options.   **   1,200 of the Existing Shares
owned by Thomas E. McInerney are subject to restricted stock awards. In
addition, Mr. McInerney Beneficially Owns 11,938 shares of Company Common Stock
subject to options.   ***   In addition, Anthony J. deNicola Beneficially Owns
an aggregate 86,784 shares of Company Common Stock indirectly through the
Anthony & Christie deNicola Family Foundation.

I-2